UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1959


In re:   LARRY RAY MITCHELL,

                      Petitioner.



                 On Petition for Writ of Mandamus
                       (No. 5:16-ct-03057-D)


Submitted:   January 17, 2017                Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Ray Mitchell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Ray Mitchell petitions for a writ of mandamus seeking

an order for his immediate release.               We conclude that Mitchell

is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    This court does not have jurisdiction to grant mandamus

relief    against   state     officials,      Gurley   v.   Superior     Court    of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia   Court   of    Appeals    v.    Feldman,     460   U.S.   462,    482

(1983).

      The relief sought by Mitchell is not available by way of

mandamus.       Accordingly,     we     deny    the    petition    for   writ    of

mandamus.     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented     in   the    materials




                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                             PETITION DENIED




                                     3